Title: From James Madison to James Monroe, 13 January 1806
From: Madison, James
To: Monroe, James


                    
                        Sir,
                        Department of State January 13th. 1806
                    
                    The letters received from you since my last are down to No. 36 inclusive.
                    The perseverance of the British Government in the principle which licenses the depredations on our commerce in Colonial productions, with the losses already sustained and still apprehended by our merchants, has produced a very general indignation throughout this Country, and makes it necessary that you should renew and extend your remonstrances on the subject. In aid of the means for this purpose furnished by the information and instructions given you from time to time, I forward you an examination

of it, just published, in which you will find a variety of facts and views of the British principle and proceedings, that may be made to bear against them. I will forward also in a few days copies of sundry memorials from the Merchants of our maritime Cities, explaining the wrongs done them, and the disgust with which they are filled. These with other documents accompanying them will assist your endeavours to make on the British Government the impression which the occasion calls for.
                    I shall only add at present that nothwithstanding the conviction of the illegality of the British principle, which becomes more and more evident the more it is investigated, the President so far yields to a spirit of conciliation as to be still willing to concur in the adjustment on that point authorized in your instructions of Jany. 5th. 1804; but expects and enjoins that you will be particularly careful to use such forms of expression as will furnish no pretext for considering an exception of the direct trade between a belligerent nation and its Colonies as declaratory of a limitation of the neutral right and not as a positive stipulation founded on considerations of expediency. I have the honor to be &c
                    
                        James Madison
                    
                